Contracts; Medicare; reimbursement for provider costs; authority of fiscal intermediary’s representatives; unauthorized act of government agent; Medicare regulations; Court of Claims jurisdiction; necessity for administrative decision. — These cases have been before the court on another occasion, see 215 Ct.Cl. 617 (1978). Plaintiffs seek to recover costs incurred while performing services under a Medicare provider agreement. The cost represents compensation paid to plaintiff Schwartz in his capacity as executive/administrator of plaintiffs’ nursing homes. Plaintiffs assert that the Secretary of Health, Education and Welfare, by his agent, the fiscal intermediary, entered into an agreement with plaintiffs whereby the latter were to be reimbursed for the salary cost. Plaintiffs also urge that, agreement or no, the compensation paid to Schwartz was reimbursable under the applicable Medicare regulations. On July 14, 1982 Trial Judge Miller filed a recommended opinion concluding that there was no agreement by defendant to reimburse plaintiffs for the services of Schwartz in any particular amount. The trial judge found that there was an agreement only that plaintiff would provide the fiscal intermediary with auditable data to support the Schwartz compensation claim and, even if the agreement claimed by plaintiffs had been entered into, it would not be binding on the government, since the fiscal intermediary’s representative did not have the authority under the Medicare regulations to allow plaintiffs’ claim. The case is remanded to a hearing panel designated by the fiscal intermediary for a determination of the extent the compensation paid to Schwartz was reimbursable under the applicable Medicare regulations. On September 17, 1982 the court, by order, adopted the recommended decision of the trial judge as the basis for its judgment in this case. Further proceedings in this court are suspended for an additional period of 6 months.